 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, GeneralLocal 959, State of Alaska and Kodiak OilfieldHaulers, Inc. and International Union of OperatingEngineers, Local 302. Case 19-CD-272October 19, 1977DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, PENELLO, AND MURPHYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Kodiak Oilfield Haulers, Inc.(herein called Kodiak or the Employer), alleging,inter alia, that the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, General Local 959, State of Alaska(herein called Teamsters), had violated Section8(b)(4)(D) of the Act by engaging in certainproscribed activities with an object of forcing orrequiring Kodiak to continue to assign certain workto employees represented by the Teamsters ratherthan assigning it to employees represented by theInternational Union of Operating Engineers, Local302 (herein called Operating Engineers).A hearing was held before Hearing Officers TerryC. Jensen on December 16, 1976, and Donald W.Albright on January 10, 1977. All parties desiring todo so appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, all parties filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officers'rulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.1. THE BUSINESS OF THE EMPLOYERKodiak Oilfield Haulers, Inc., is a corporationoperating, in part, on the North Slope of Alaska, as acommon carrier offering freight-carrying services tothe public. Kodiak annually has a gross volume ofbusiness valued in excess of $500,000 and annuallyperforms services valued in excess of $1 million forseveral interstate oil corporations, including Arco,BP, Mobil, and Exxon. The parties stipulated, andwe find, that Kodiak is an employer within themeaning of Section 2(2) of the Act. We further findthat Kodiak is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that it233 NLRB No. IIwill effectuate the purposes of the Act to assertjurisdiction herein.II. LABOR ORGANIZATIONSThe parties stipulated, and we find, that theTeamsters and the Operating Engineers are labororganizations within the meaning of Section 2(5) ofthe Act.III. THE DISPUTEA. The Work in DisputeThe work in dispute involves the driving of loaderswhen equipped either with forks and okie buckets orwith forks alone at locations on the North Slope ofAlaska. A loader is a four-wheeled, rubber-tiredvehicle most frequently used in the constructionindustry, but which is also particularly well suited forcarrying heavy equipment, supplies, and bulk materi-als over the rugged, generally nonsurfaced, terrain ofthe North Slope. A loader may be fitted either with"forks," thick heavy duty metal slats or prongs usedto pick up large items (referred to as a forklift), orwith heavy duty buckets (referred to as front-endloader) used to carry smaller equipment and materi-als which do not fit on the forks. It may not,however, be fitted with both simultaneously. Inaddition, a loader may be fitted with okie bucketswhich are light metal boxes with one side and the topopen so that they resemble large scoops. These areused only when the loader is fitted with forks andare, thus, designed for easy attachment and removalfrom the forks in a matter of minutes. The change-over of a front-end loader to a forklift, on the otherhand, requires approximately an hour. Okie bucketsare light weight and have four or five times thecapacity of the heavier and sturdier factory-madebuckets on front-end loaders. On the North Slope,okie buckets are used almost exclusively for snowremoval and were, in fact, initially designed in thefield in order to effectively and efficiently accomplishthat work task so often required by the shiftingAlaskan snowdrifts.B. BackgroundIn May 1972, Kodiak was acquired by its presentowner, Nabors Alaska Drilling (Nabors). At thattime, the Teamsters was the only Union representingany of Kodiak's employees and the forklift operatorswere among those represented. To meet its needs foroperators with skills other than those possessed by itsTeamsters employees, Kodiak used nonunion em-ployees supplied by Nabors, and so, beginning inMay 1972, Nabors provided Kodiak with nonunionfront-end loader operators.66 IBT, GENERAL LOCAL 959On December 4, 1973, a certification election wasconducted among a group of Nabors' employees(including those who had operated Kodiak's front-end loaders) which the Operating Engineers won.The unit certified, however, specifically excludedtherefrom all employees who, at the time of certifica-tion, were covered by a collective-bargaining agree-ment between the employer and another labororganization. Following the Operating Engineerscertification, the newly unionized employees weretransferred to Kodiak and formally became employ-ees of that Company. Kodiak then assumed Nabors'collective-bargaining relationship with the OperatingEngineers and entered into a compliance agreementby which it agreed to adhere to the master laboragreement in effect between the Operating Engineersand the Alaska Chapter of the Associated GeneralContractors of America, Inc. (AGC). That collective-bargaining contract contains wage provisions appli-cable to forklift loaders but does not, otherwise,specifically refer to the coverage of forklift drivers.No reference is made therein to okie buckets.Since the May 1972 acquisition by Nabors, Kodiakhas had a series of collective-bargaining agreementswith the Teamsters, covering certain of its employees.The first such agreement (term of May 18-June 30,1972) specifically listed the job classifications-driv-ers, solo and flatbed and forklift operators-coveredby the contract. The second agreement (term of July1, 1972-June 30, 1974) included two driver classifi-cations, limited and general. The drivers-generalcategory was defined in a footnote as including,among others, forklifts over 5 tons; 1 the drivers-limited group included, among others, forklifts 5 tonsand under. The most recent contract (term of July 1,1974-June 30, 1977), in effect at the time of thehearing, included, among others, the categories of"Drivers, General" and "Driver, Rig Up-TearDown," but at no place therein were these groupsspecifically defined or the equipment drivers enumer-ated. None of these contracts specifically mentionedokie buckets as falling within its scope.Since perhaps as early as 1968, Kodiak has utilizedforklifts with okie buckets attached for snow remov-al. While the record is vague as to when the practiceactually began, it is clear that at the time of theOperating Engineers certification in December 1973Kodiak was using members of the Teamsters for itsokie buckets operation. Since then, Kodiak hascontinued to assign its forklift operations, includingthose with okie buckets, to employees represented byTeamsters. Its front-end loader work has beenassigned to employees represented by the OperatingEngineers. The only exceptions to these practicesI There is record evidence that presently all of Kodiak's forklifts fall intothis latter category of machines over 5 tons in weight.have been in the situations where no member of theappropriate Union was available to perform aparticular job, in which case a member of the otherUnion has been utilized.It is this present assignment of forklift operationswhich is the subject matter of the dispute herein. TheTeamsters does not object to members of theOperating Engineers performing the front-end loaderwork, but the Operating Engineers claims the forkliftwork. With the first snowfall during the past severalwinters, the Operating Engineers had orally protestedthe assignment of the okie bucket and forklift workto the Teamsters. During November 1976, for thefirst time, however, the Operating Engineers filed aformal grievance pursuant to the 1969 ConstructionSite Jurisdictional Agreement between the Interna-tional Organizations of the Teamsters and OperatingEngineers against Kodiak's assignment of said work.In the past, Kodiak has attempted to resolve thedispute through compromises. Such efforts, however,have been soundly rebuffed by the Teamsters andhave elicited threats of economic action by thatUnion should there be a reassignment of the work.Indeed, at the hearing, Teamsters Business Represen-tative Rodger Harris testified that in the event thatKodiak assigns the work to the Operating Engineers,and the Teamsters is unsuccessful in a grievancerelating to payment for the work, or if an arbitratorsplits the grievance "2/2," the Teamsters would takeeconomic action.On or about November 24, 1976, Kodiak filed thecharge herein.C. Contentions of the PartiesThe Operating Engineers contends that Kodiak isbound by the Operating Engineers-AGC contractwhich assigns the forklift work to members of thatUnion. Further, it asserts that while Kodiak is acommon carrier it is, nevertheless, also in theconstruction business and, thus, that is the appropri-ate industry to look to when determining thecustomary practice. Moreover, the Operating Engi-neers asserts that the Teamsters International organi-zation has entered into a Construction Site Jurisdic-tional Agreement under which forklift work outsideof warehouse or storage areas is assigned to operat-ing engineers. The Operating Engineers contends,therefore, that since virtually all of Kodiak's forkliftoperations are outside of warehouse areas the workbelongs to employees it represents.The Teamsters, on the other hand, contends thatthe work should be assigned to its members based onpast practice, economy, efficiency, and area and67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindustry practice. Furthermore, the Teamsters assertsthat because Kodiak is a common carrier, and not inconstruction, neither the Construction Site Jurisdic-tional Agreement nor any other interunion agree-ment is applicable to the dispute herein.Finally, Kodiak contends that, for its own opera-tional and economic requirements, it is essential thatthe okie bucket and other forklift work be assigned toemployees represented by the same union. TheEmployer further asserts that, based on its pastpractice, the industry practice, economy, efficiency,and safety, the work should be assigned to itsemployees represented by the Teamsters.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,it must be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon voluntary method forresolving the dispute.From the record as a whole, it is clear that there isno agreed-upon method for the resolution of thisdispute. While the Construction Site JurisdictionalAgreement between the Internationals of the Team-sters and Operating Engineers contains, among otherthings, a method of resolving disputes, it only appliesto the construction industry. Inasmuch as there is norecord evidence to the contrary, we find that Kodiakis a common carrier and is not engaged in theconstruction industry. Thus, that agreement isinapplicable to the dispute herein. Moreover, thatagreement is between the two Unions and there is noevidence that Kodiak has at any time agreed to bebound thereby.We are satisfied that there is reasonable cause tobelieve that an 8(b)(4)(D) violation has occurred inthis case. Kodiak's president, James Taylor, testifiedthat during discussions with Teamsters Representa-tive Harris the latter always gave the impression thateconomic or some other action would occur ifmembers of his Union were removed as the forkliftoperators. Taylor more specifically stated that he"understood without a doubt" that Kodiak would beshut down and operations stopped if it were tochange its practice as to loader assignments, and thatthis certainly would occur, either before or followingthe grievance procedure. Taylor further testified thatthese discussions took place on numerous occasionsin the past, including every November when it snows,once or twice in the last 6 months, and perhaps asoften as three or four times a year. The last2 For the Board to proceed to a determination of dispute pursuant to Sec.10(k) of the Act, it is sufficient that a showing is made that there isreasonable cause to believe a violation of Sec. 8(bX4)D) has occurred. Thefact that Harris did not admit Taylor's testimony specifically in no waylessens the propriety of jurisdiction by the Board.conversation wherein such threats were made follow-ing the Operating Engineers filing of grievancesrelating to the forklift assignments, some 2 or 3 weeksbefore December 16, 1976, the first day of thehearing herein. Taylor testified that these threatswere one of the primary motivating factors in hisfiling of the instant unfair labor practice chargebecause he felt something would have to be done toresolve the work assignment dispute.Teamsters Representative Harris essentially cor-roborated Taylor's testimony concerning the discus-sions about changes in the forklift assignments andpossible economic action. While Harris was rathervague as to precise comments made to Taylor, he didgenerally outline in a manner supportive of Taylor'saccount, the type of conversation he would have withan employer in such a situations Furthermore,Harris, in the course of his testimony, in effectreiterated such threats by stating that if Kodiak, infact, had reassigned the work the Teamsters wouldhave taken economic action if its position had notprevailed.Based on the foregoing, and the record as a whole,we find there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) of the Act hasoccurred. Further, since the parties have not agreedupon a voluntary method of settling this jurisdiction-al dispute, it is properly before the Board fordetermination under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors.3As the Board has frequently stated, the determina-tion in a jurisdictional dispute case is an act ofjudgment based on commonsense and experience inweighing these factors. The following factors arerelevant in making a determination of the disputebefore us.i. Board certificationsAs noted above, on December 4, 1973, theOperating Engineers was certified as collective-bar-gaining representative of certain of Nabors' employ-ees. That certification, however, specifically excludedfrom the unit any employees who were covered by acollective-bargaining agreement between the employ-er and other labor organizations. At that time,Kodiak's forklift operators were covered by acontract with the Teamsters. Thus, the Operating3 N. LR.B. v. Radio and Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, AFL-CIO [ColumbiaBroadcasting Systeml, 364 U.S. 573 (1961).68 IBT, GENERAL LOCAL 959Engineers certification does not extend to theemployees performing the work in dispute andtherefore is not controlling herein.There is no Board certification applicable to theunit of employees represented by the Teamsters.Accordingly, this factor does not favor an award toeither group of competing employees.2. Collective-bargaining agreementsAs discussed above, both the Teamsters andOperating Engineers have collective-bargainingagreements with Kodiak. While the first two Kodiak-Teamsters contracts (including the one in effect onDecember 4, 1973, when the Operating Engineerswas certified by the Board) specifically referred toforklift drivers, the current collective-bargainingagreement omits any reference to these employees.Nevertheless, Taylor testified, without contradiction,that, in spite of the lack of reference to the forkliftoperators therein, both parties to that contractintended that those employees continue to fall withinthe scope of the agreement. Buttressing this claim,Taylor testified that, since the execution of thatcontract, the Employer has, in fact, continued toassign its forklift work, with or without the okiebucket attached, to employees represented by theTeamsters.The Kodiak-Operating Engineers contract is mere-ly a compliance agreement by which Kodiak agreesto adhere to the AGC contract containing a wageprovision relating to forklift drivers. Otherwise,however, that contract is silent as to forklift drivers.We do not accept the Operating Engineers conten-tion that, by adopting the AGC contract, Kodiakagreed to award the forklift work to operatingengineers and to thereby, in effect, amend itscertification so as to voluntarily recognize that Unionas the representative of those employees. Taylortestified that Kodiak accepted the AGC contractbecause the Operating Engineers only representedfour of its employees, at the time there was little workperformed on the North Slope to which such anagreement would be applicable, and it was expedientto accept that contract. Such an explanation appearslogical. Moreover, we view Kodiak's adoption of theAGC contract as limited to only the job classifica-tions held, and work performed, by the fouremployees then within the certified unit. By nomeans do we construe Kodiak's adherence to thatagreement as a recognition of the Operating Engi-neers as representative of the numerous employeeclassifications listed in the contract in the event, ifever, that the Employer utilized their servicessometime in the future. Forklift driver is but one ofthe many job classifications enumerated in some 14pages of the contract and so we find it difficult tobelieve that Kodiak intended to so drastically enlargethe unit of employees represented by the OperatingEngineers.Accordingly, we find that the collective-bargainingagreements, as most reasonably construed and asimplemented, favor an award of the work toemployees represented by the Teamsters.3. Employer's past practiceSince May 1972, the Employer has consistentlyassigned the disputed work to its employees repre-sented by the Teamsters. Only on the rare occasionswhen a Teamsters member has not been available forthe work has the Employer assigned the work toemployees represented by the Operating Engineers.Accordingly, the Employer's past practice favorsan award of the work to employees represented bythe Teamsters.4. Area and industry practiceAs noted above, in spite of the Operating Engineersclaim to the contrary, we find that Kodiak is acommon carrier and is not engaged in the construc-tion industry. Thus, in looking to the industrypractice, we shall consider only common carriers.Further, due to the unique requirements of theAlaskan North Slope we shall limit our considerationto common carriers similarly situated. Given theseparameters, the record establishes that the areapractice with regard to forklift operations is to assignthat work to employees represented by the Team-sters.Accordingly, the area and industry practice favoran award of the work in dispute to the employeesrepresented by the Teamsters.5. Economy and efficiencyThe record supports the Employer's contentionthat the forklift and forklift-with-okie-bucket workshould be assigned to employees represented by thesame union. Okie buckets are used almost exclusivelyfor snow removal from materials and supplies whichlater will be moved by forklifts. Thus, if two differentemployees are assigned the regular forklift and okiebucket work, respectively, there would be a consider-able loss of man-hours while one employee waits idlyby for another to complete his job. Further, the cabsof the loaders have space for only one operator at atime. If employees from different unions are assignedthe various tasks at the remote field sites where mostof Kodiak's work is performed, one of the employeeswould be exposed to the harsh, often dangerouslycold, climatic conditions of the North Slope, or else,69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto eliminate such possible perils, Kodiak would haveto construct shelter areas in numerous outlying areasat significant financial cost. In addition, due to theshifting snowdrifts on the North Slope, often severalfull workdays are spent on snow removal in prepara-tion for the carriage of supplies. Therefore, if the okiebucket work is assigned to employees of one unionand the regular forklift work to employees of theother, there would on occasion be several daysduring which one group of employees would remainidle at Kodiak's camp. In spite of their inability towork, these employees would be contractuallyentitled to a day's pay or transportation back toAnchorage, Alaska, either of which alternativeswould involve substantial cost to Kodiak. Thus, inlight of the above considerations, it is clear that allthe work in dispute should be assigned to employeesrepresented by the same union.The record, however, lacks relevant evidence toestablish differentials in the economy or efficiency inassigning the work to members of one union overanother. Accordingly, this factor does not favor anaward to either group of competing employees, butmerely guides us in our ultimate disposition of thisdispute.6. Agreement between the unionsBy its own terms, the Construction Site Jurisdic-tional Agreement between the two Unions' Interna-tional organizations, relied upon by the OperatingEngineers, is only applicable to the constructionindustry. Thus, inasmuch as we have found, supra,that Kodiak is a common carrier and is not engagedin the construction industry, that agreement has nobearing on the dispute before us. No other agree-ments between these two Unions have been submit-ted for the Board's consideration in this case.Accordingly, this factor does not favor an award toemployees represented by either Union.ConclusionsUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that Kodiak's employees represented by theTeamsters are entitled to perform the disputed work.In reaching this conclusion, we have relied uponKodiak's assignment of the disputed work consistentwith its past practice, the collective-bargainingagreement between Kodiak and the Teamsters, andthe area and industry practice concerning theassignment of the disputed work. Accordingly, weshall determine the existing jurisdictional dispute bydeciding that employees represented by the Team-sters, rather than those represented by the OperatingEngineers, are entitled to the work in dispute. Inmaking this determination, we are assigning thedisputed work to the employees of Kodiak who arerepresented by the Teamsters, but not to that Unionor its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of Kodiak Oilfield Haulers, Inc.,represented by the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, General Local 959, State of Alaska,exclusively, are entitled to perform the work ofoperating Kodiak Oilfield Haulers, Inc.'s loadersequipped with forklifts or with forklifts and okiebuckets at all locations on the North Slope of Alaska.MEMBER MURPHY, dissenting:I cannot agree with my colleagues insofar as theyfind that there is reasonable cause to believe that ajurisdictional dispute exists here. It is true that theOperating Engineers protested the assignments offorklift work to employees represented by Teamsters,and the Employer has tried to resolve the disputethrough compromise. The majority draft states thatTeamsters has rejected such efforts and threatenedeconomic action if the work were reassigned.However, facts supporting this latter finding do notclearly appear in the record. Rather, the only actualreference to possible economic action shown in thiscase was by the Teamsters business agent during thehearing. All other references to prior "possible"violations are only stated in conclusionary terms inthe briefs. There are no factual statements set forthas to what was said from which a threat could befound.It also is clear to me that this is not a proper casefor a 10(k) proceeding because it gives the impressionof having been "set up" by the Employer and theTeamsters to have the Board approve the workassignment to the Teamsters. I am aware that thisargument was rejected in Carpenters District Councilof Denver and Vicinity (Godwin Bevers Co., Inc.), 205NLRB 155, 157, fn. 9 (1975). However, I disagreewith that holding and believe it merits reconsider-ation and reversal. To act routinely in all cases-without regard to whether the statutory requirementsexist in fact-allows misuse and abuse of the Board'sprocesses. For this reason, I believe this questionrequires in-depth analysis and consideration after anopportunity for expression of views by interestedparties-possibly in oral argument. I would so find.70